UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT For the transition period from N/A to N/A Commission File No. 0-54230 CONSOLIDATION SERVICES, INC. (Name of small business issuer as specified in its charter) Delaware 20-8317863 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2300 West Sahara Drive, Las Vegas, NV89102 (Address of principal executive offices) (702) 949-9449 (Issuer’s telephone number) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days: Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non–Accelerated filer [] Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atAugust 14, 2011 Common stock, $0.001 par value CONSOLIDATION SERVICES, INC. INDEX TO FORM 10-Q FILING TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1. Unaudited Consolidated Financial Statements Consolidated Balance Sheets as of June 30, 2011 and December31, 2010 3 Consolidated Statements of Operations for the three and six months ended June30, 2011 and June 30, 2010 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 5 Notes to Consolidated Financial Statements 6-11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12-16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Removed and Reserved 18 Item 5. Other information 18 Item 6. Exhibits 18 Signature Pages 19 CERTIFICATIONS Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act. Certification of Chief Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act. Certification of Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act. 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements CONSOLIDATION SERVICES, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS: CURRENT ASSETS Cash $ $ Accounts receivable - oil and gas Total current assets PROPERTY AND EQUIPMENT Oil and gas properties, net,including $1,199,286 of unproved property costs using the successful efforts method of accounting Suppport equipment, net TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY: CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable - related party - Notes payable from related party Total current liabilities Asset retirement obligations TOTAL LIABILITIES CONTINGENCIES AND COMMITMENTS - - STOCKHOLDERS' EQUITY: Preferred stock, $0.001 par value, 20,000,000, shares authorized; none issued and outstanding as of June 30, 2011 and Decemmber 31, 2010 - - Common stock, $0.001 par value, 200,000,000 shares authorized; 49,919,289 and 42,309,053 shares issued and outstanding as of June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 CONSOLIDATION SERVICES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Three Months Ended Six Months Ended OIL AND GAS REVENUES $ COSTS AND OPERATING EXPENSES: Lease operating expenses Depreciation, depletion, amortization and accretion General and administrative Total costs and operating expenses OPERATING LOSS ) OTHER EXPENSES Interest expense - 40 Total other expense ) - ) ) LOSS BEFORE TAXES ) INCOME TAX EXPENSE (BENEFIT) - NET LOSS ) BASIC AND DILUTED LOSS PER SHARE: Net loss per share, basic and diluted $ ) $ ) $ ) $ ) Weighted average of common shares outstanding, basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 4 CONSOLIDATION SERVICES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: $ ) $ ) Net loss Adjustments to reconcile net loss to net cash used in operating activities: Depreciation, depletion, and amortization Accretion of asset retirement obligations - Common stock issued for services Changes in operating assets and liabilities: Accounts receivable - oil and gas ) ) Accounts payable Accounts payable - related parties - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment - ) Net cash used in investing activities - ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the issuances of common and subscribed stock Proceeds from note payable Repayment of note payable - ) Net cash provided by financing activities INCREASE (DECREASE) IN CASH CASH, BEGINNING OF PERIOD - CASH, END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ ) $
